                                               Susan K. Stahlfeld, WSBA No. 22003                  Honorable Joshua M. Kindred
                                               Admitted Pro Hac Vice
                                               Lane Conrad, AZBA No. 034930
                                               Admitted Pro Hac Vice
                                               MILLER NASH LLP
                                               2801 Alaskan Way, Ste 300
                                               Seattle, WA 98121
                                               Telephone: 206.624.8300
                                               Fax: 206.340.9599
                                               Email: susan.stahlfeld@millernash.com
                                               Email: lane.conrad@millernash.com

                                                                     UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF ALASKA

                                               SANDRA PESCHANG,                            Case No. 3:21-cv-00171-JMK

                                                                        Plaintiff,
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                      v.

                                               FRED MEYER STORES, INC.,

                                                                        Defendant.


                                                      ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES

                                                      Defendant Fred Meyer Stores, Inc. (“defendant” or “Fred Meyer”), answers

                                               the complaint filed by Sandra Peschang (“plaintiff” or “Ms. Peschang”) as

                                               follows:

                                                                                INTRODUCTION
                                                      1.     Answering paragraph 1, defendant admits that plaintiff was
                                               employed for years at Fred Meyer. Defendant admits that during plaintiff’s
                                               employment, plaintiff received some satisfactory performance reviews, and that
                                               the documents speak for themselves. Except as expressly admitted, defendant
                                               denies the allegations in this paragraph.

                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 1 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 1 of 13
                                                       2.    Answering paragraph 2, defendant lacks sufficient information to
                                               form a belief as to the truth of the matters asserted therein and therefore denies the
                                               same.
                                                       3.    Answering paragraph 3, defendant admits that plaintiff raised certain
                                               concerns to store representatives. Except as expressly admitted, Fred Meyer denies
                                               the allegations in this paragraph.
                                                       4.    Answering paragraph 4, defendant admits there was an occupational
                                               health and safety inspection at Fred Meyer. Except as expressly admitted, Fred
                                               Meyer denies the allegations in this paragraph.
                                                       5.    Answering paragraph 5, defendant denies.
                                                       6.    Answering paragraph 6, defendant admits plaintiff was suspended
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                               pending an investigation and was subsequently terminated from her employment
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                               with Fred Meyer. Except as expressly admitted, Fred Meyer denies the allegations
                                               in this paragraph.
                                                       7.    Answering paragraph 7, defendant denies.
                                                       8.    Answering paragraph 8, defendant denies.

                                                                         JURISDICTION AND VENUE
                                                       9.    With respect to paragraph 9, defendant notes that this action has
                                               been removed from state court, and therefore an answer to this paragraph is no
                                               longer required. Defendant affirmatively alleges that the United States District
                                               Court, District of Alaska, has jurisdiction over this case for the reasons set forth in
                                               its Notice of Removal.
                                                       10.   Answering paragraph 10, defendant notes that this action has been
                                               removed from state court, and therefore an answer to this paragraph is no longer
                                               required. Defendant affirmatively alleges that the United States District Court,




                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 2 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 2 of 13
                                               District of Alaska, is the proper venue for this action for the reasons set forth in its
                                               Notice of Removal.

                                                                                     PARTIES
                                                       11.   Answering paragraph 11, defendant lacks sufficient information to
                                               form a belief as to the truth of the matters asserted therein and therefore denies the
                                               same.
                                                       12.   Answering paragraph 12, defendant admits that Fred Meyer Stores,
                                               Inc., is an Ohio corporation authorized to do business, and is doing business, in the
                                               State of Alaska.

                                                                          GENERAL ALLEGATIONS
                                                       13.   Answering paragraph 13, defendant denies.
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                                       14.   Answering paragraph 14, defendant denies.
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                       15.   Answering paragraph 15, defendant admits that plaintiff worked at
                                               the Fred Meyer store in Wasilla located at 1501 East Parks Highway, Wasilla,
                                               Alaska, 99654 (the “Wasilla Store”). Except as expressly admitted, defendant
                                               denies the allegations in this paragraph.
                                                       16.   Answering paragraph 16, defendant admits that during the time
                                               plaintiff was employed by defendant, she held various positions. Except as
                                               expressly admitted, defendant denies the allegations in this paragraph.
                                                       17.   Answering paragraph 17, defendant admits that plaintiff had various
                                               duties as a deli clerk. As to the remaining allegations, defendant lacks sufficient
                                               information to form a belief about the truth of the matters asserted therein and
                                               therefore denies the same.
                                                       18.   Answering paragraph 18, defendant admits plaintiff was a full-time
                                               employee, and her last rate of pay was $16.69 per hour. Except as expressly
                                               admitted, defendant denies the allegations in this paragraph.


                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 3 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 3 of 13
                                                       19.   Answering paragraph 19, defendant admits that during her
                                               employment, plaintiff performed some quality work, but she also performed some
                                               substandard work, violated company policies, and was subject to disciplinary
                                               action. Except as expressly admitted, defendant denies the allegations in this
                                               paragraph.
                                                       20.   Answering paragraph 20, defendant admits that during plaintiff’s
                                               employment, she received some satisfactory performance reviews, and that the
                                               documents speak for themselves. Except as expressly admitted, defendant denies
                                               the allegations in this paragraph.
                                                       21.   Answering paragraph 21, defendant admits that during plaintiff’s
                                               employment, she received some satisfactory performance reviews, and that the
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                               documents speak for themselves. Except as expressly admitted, defendant denies
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                               the allegations in this paragraph.
                                                       22.   Answering paragraph 22, defendant admits that it does not have a
                                               Fred Meyer store in Tennessee and therefore denies the allegations in this
                                               paragraph.
                                                       23.   Answering paragraph 23, defendant lacks sufficient information to
                                               form a belief as to the truth of the matters asserted therein and therefore denies the
                                               same.
                                                       24.   Answering paragraph 24, defendant admits that plaintiff expressed
                                               certain concerns about the Wasilla Store to Fred Meyer personnel. Except as
                                               expressly admitted, defendant denies the allegations in this paragraph.
                                                       25.   Answering paragraph 25, defendant admits that plaintiff expressed
                                               certain concerns about the Wasilla Store to Fred Meyer personnel. Except as
                                               expressly admitted, defendant denies the allegations in this paragraph.




                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 4 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 4 of 13
                                                      26.    Answering paragraph 26, defendant admits that plaintiff expressed
                                               certain concerns about the Wasilla Store to Fred Meyer personnel. Except as
                                               expressly admitted, defendant denies the allegations in this paragraph.
                                                      27.    Answering paragraph 27, defendant admits that plaintiff expressed
                                               certain concerns about the Wasilla Store to Fred Meyer personnel. Defendant
                                               further admits that at the time relevant to plaintiff’s complaint, Holly Mitchell
                                               served as the district human resources manager. Except as expressly admitted,
                                               defendant denies the allegations in this paragraph.
                                                      28.    Answering paragraph 28, defendant denies.
                                                      29.    Answering paragraph 29, defendant denies that Fred Meyer
                                               employees and managers failed to respond appropriately to plaintiff’s
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                               communications. As to the remaining allegations, defendant lacks sufficient
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                               information to form a belief as to the truth of the matters asserted therein and
                                               therefore denies the same.
                                                      30.    Answering paragraph 30, defendant admits there was an
                                               occupational health and safety inspection in August 2020. Except as expressly
                                               admitted, defendant denies the allegations in this paragraph.
                                                      31.    Answering paragraph 31, defendant admits that an occupational
                                               safety and health inspection occurred, but that no final resolution has been
                                               reached. The inspection and investigation documents speak for themselves. Except
                                               as expressly admitted, defendant denies the allegations in this paragraph.
                                                      32.    Answering paragraph 32, defendant admits that an occupational
                                               safety and health inspection occurred, but that no final resolution has been
                                               reached. The inspection and investigation documents speak for themselves. Except
                                               as expressly admitted, defendant denies the allegations in this paragraph.




                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 5 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 5 of 13
                                                       33.   Answering paragraph 33, defendant admits that an occupational
                                               safety and health inspection occurred, but that no final resolution has been
                                               reached. The inspection and investigation documents speak for themselves. Except
                                               as expressly admitted, defendant denies the allegations in this paragraph.
                                                       34.   Answering paragraph 34, defendant admits that an occupational
                                               safety and health inspection occurred, but that no final resolution has been
                                               reached. The inspection and investigation documents speak for themselves. Except
                                               as expressly admitted, defendant denies the allegations in this paragraph.
                                                       35.   Answering paragraph 35, defendant admits that an occupational
                                               safety and health inspection occurred, but that no final resolution has been
                                               reached. The inspection and investigation documents speak for themselves. Except
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                               as expressly admitted, defendant denies the allegations in this paragraph.
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                       36.   Answering paragraph 36, defendant lacks sufficient information to
                                               form a belief as to the truth of the matters asserted therein and therefore denies the
                                               same.
                                                       37.   Answering paragraph 37, defendant denies.
                                                       38.   Answering paragraph 38, defendant denies.
                                                       39.   Answering paragraph 39, defendant denies.
                                                       40.   Answering paragraph 40, defendant denies.
                                                       41.   Answering paragraph 41, defendant denies.
                                                       42.   Answering paragraph 42, defendant denies.
                                                       43.   Answering paragraph 43, defendant denies.
                                                       44.   Answering paragraph 44, defendant denies.
                                                       45.   Answering paragraph 45, defendant denies.
                                                       46.   Answering paragraph 46, defendant denies.
                                                       47.   Answering paragraph 47, defendant denies.


                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 6 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 6 of 13
                                                       48.   Answering paragraph 48, defendant denies.
                                                       49.   Answering paragraph 49, defendant denies.
                                                       50.   Answering paragraph 50, defendant denies.
                                                       51.   Answering paragraph 51, defendant admits that during plaintiff’s
                                               employment with Fred Meyer, she was placed into new work positions. Except as
                                               expressly admitted, defendant denies the allegations in this paragraph.
                                                       52.   Answering paragraph 52, upon information and belief, defendant
                                               admits that in January 2021 plaintiff reported to Fred Meyer that she was injured
                                               in December 2020. Except as expressly admitted, defendant denies the allegations
                                               in this paragraph.
                                                       53.   Answering paragraph 53, defendant lacks sufficient information to
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                               form a belief as to the truth of the matters asserted therein and therefore denies the
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                               same.
                                                       54.   Answering paragraph 54, defendant admits that, to accommodate
                                               plaintiff’s request, plaintiff was placed on light duty, which included a variety of
                                               tasks that did not require lifting. Except as expressly admitted, defendant denies
                                               the allegations in this paragraph.
                                                       55.   Answering paragraph 55, defendant denies.
                                                       56.   Answering paragraph 56, defendant admits that on February 7, 2021,
                                               an incident occurred at the Fred Meyer store in which plaintiff violated company
                                               policy in an interaction with shoppers. Except as expressly admitted, defendant
                                               denies the allegations in this paragraph.
                                                       57.   Answering paragraph 57, defendant admits that on February 11,
                                               2021, Fred Meyer suspended plaintiff. Except as expressly admitted, defendant
                                               denies the allegations in this paragraph.




                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 7 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 7 of 13
                                                       58.   Answering paragraph 58, defendant admits that Fred Meyer
                                               informed plaintiff she was suspended until further investigation into the incident
                                               could be conducted.
                                                       59.   Answering paragraph 59, defendant denies.
                                                       60.   Answering paragraph 60, defendant admits that Kindra Hamilton of
                                               Fred Meyer Human Resources met with plaintiff. Except as expressly admitted,
                                               defendant denies the allegations in this paragraph.
                                                       61.   Answering paragraph 61, defendant lacks sufficient information to
                                               form a belief as to the truth of the matters asserted therein and therefore denies the
                                               same.
                                                       62.   Answering paragraph 62, defendant admits that plaintiff met with
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                               Ms. Hamilton and Store Manager Randy Mitchell and that Randy Mitchell is
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                               married to Holly Mitchell. Except as expressly admitted, defendant denies the
                                               allegations in this paragraph.
                                                       63.   Answering paragraph 63, defendant admits that in February 2021,
                                               plaintiff was terminated. Except as expressly admitted, defendant denies the
                                               allegations in this paragraph.
                                                       64.   Answering paragraph 64, defendant denies.
                                                       65.   Answering paragraph 65, defendant denies.

                                                       1ST CAUSE OF ACTION – ALLEGED BREACH OF IMPLIED
                                                           COVENANT OF GOOD FAITH AND FAIR DEALING
                                                       66.   Answering paragraph 66, defendant repeats and incorporates
                                               paragraphs 1 through 65 above, as if fully set forth herein.
                                                       67.   Answering paragraph 67, defendant denies.
                                                       68.   Answering paragraph 68, defendant denies.




                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 8 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 8 of 13
                                                 2ND CAUSE OF ACTION – ALLEGED WRONGFUL DISCHARGE IN
                                                              VIOLATION OF PUBLIC POLICY
                                                      69.    Answering paragraph 69, defendant repeats and incorporates
                                               paragraphs 1 through 68 above, as if fully set forth herein.
                                                      70.    Answering paragraph 70, this paragraph states a legal assertion
                                               requiring no response. To the extent that factual allegations against defendant are
                                               included therein, defendant denies the same.
                                                      71.    Answering paragraph 71, this paragraph states a legal assertion
                                               requiring no response. To the extent that factual allegations against defendant are
                                               included therein, defendant denies the same.
                                                      72.    Answering paragraph 72, defendant denies.
                                                      73.    Answering paragraph 73, defendant denies.
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                3RD CAUSE OF ACTION – ALLEGED INTENTIONAL INFLICTION OF
                                                                  EMOTIONAL DISTRESS
                                                      74.    Answering paragraph 74, defendant repeats and incorporates
                                               paragraphs 1 through 73 above, as if fully set forth herein.
                                                      75.    Answering paragraph 75, defendant denies.
                                                      76.    Answering paragraph 76, defendant denies.
                                                      77.    Answering paragraph 77, defendant denies.
                                                      78.    Answering paragraph 78, defendant denies.

                                                                    PLAINTIFF’S PRAYER FOR RELIEF

                                                      Answering paragraphs (1) through (3) of plaintiff’s prayer for relief,

                                               defendants deny same and deny liability for any damages based on any legal

                                               theory. To the extent any allegations set forth in plaintiff’s prayer for relief may be

                                               deemed to constitute averments of material fact, they are denied.




                                               ANSWER AND AFFIRMATIVE DEFENSES
                                               Case No. 3:21-cv-00171-JMK
                                               Page 9 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 9 of 13
                                                                               GENERAL DENIAL

                                                       Defendant denies each and every allegation contained in plaintiff’s

                                                complaint not explicitly admitted in the Answer.


                                                                          AFFIRMATIVE DEFENSES

                                                       By way of further answer and/or affirmative defenses, defendant states and

                                                alleges that the complaint should be dismissed in whole or in part based upon the

                                                following affirmative defenses:

                                                              1.     Plaintiff fails to state a claim upon which relief can be
                                                granted.
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                                              2.     Plaintiff’s claims are barred in whole or in part by the
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                applicable statute of limitations, and/or laches, or are otherwise time-barred.
                                                              3.     Defendant is entitled to a set-off against damages, if any, of
                                                any amounts earned or which could have been earned by plaintiff following her
                                                separation from employment with defendant.
                                                              4.     Plaintiff’s claims are barred in part by the exclusive remedies
                                                available for workplace injuries.
                                                              5.     Defendant is entitled to a set-off against damages, if any, of
                                                any amounts earned or which could have been earned by plaintiff or received as
                                                workers compensation benefits.
                                                              6.     Plaintiff’s injuries/losses, if any, were the result of plaintiff’s
                                                failure to take reasonable steps to mitigate or avoid damages.
                                                              7.     Plaintiff’s injuries/losses, if any, were the result of plaintiff’s
                                                own negligent and/or intentional conduct.
                                                              8.     Plaintiff was comparatively and/or contributorily negligent.


                                                ANSWER AND AFFIRMATIVE DEFENSES
                                                Case No. 3:21-cv-00171-JMK
                                                Page 10 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 10 of 13
                                                                9.     Plaintiff was an at-will employee.
                                                                10.    Defendant acted at all times in good faith.
                                                                11.    Defendant’s actions were based on legitimate and non-
                                                retaliatory reasons.
                                                                12.    Defendant takes steps to prevent and correct harassment
                                                and/or discrimination and/or retaliation in the workplace.
                                                                13.    Plaintiff unreasonably failed to avoid harm.
                                                                14.    Plaintiff’s claims are barred by her own actions or lack of
                                                actions.

                                                        FURTHER, BY WAY OF RESERVATION OF RIGHTS, WITHOUT

                                                WAIVER, defendant explicitly reserves the right to amend its answer by way of
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                adding additional parties, affirmative defenses, counterclaims, cross-claims, and

                                                third-party claims, as additional investigation, discovery or circumstances may

                                                warrant.


                                                        WHEREFORE, having fully answered plaintiff’s complaint, defendant

                                                requests the following relief:


                                                        1.      Plaintiff’s claims be dismissed with prejudice;


                                                        2.      Defendant be awarded its costs and attorney fees; and


                                                ///// ///// /////


                                                ///// ///// /////




                                                ANSWER AND AFFIRMATIVE DEFENSES
                                                Case No. 3:21-cv-00171-JMK
                                                Page 11 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 11 of 13
                                                      3.     That the court award any other remedy it deems appropriate.


                                                             DATED July 28, 2021.


                                                                                     /s/ Susan K. Stahlfeld
                                                                                     Susan K. Stahlfeld, WSBA No. 22003
                                                                                     Admitted Pro Hac Vice
                                                                                     Lane Conrad, AZBA No. 034930
                                                                                     Admitted Pro Hac Vice
                                                                                     MILLER NASH LLP
                                                                                     2801 Alaskan Way, Ste 300
                                                                                     Seattle, WA 98121
                                                                                     Telephone: 206.624.8300
                                                                                     Fax: 206.340.9599
                                                                                     Email: susan.stahlfeld@millernash.com
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290




                                                                                     Email: lane.conrad@millernash.com
                    ANCHORAGE, AK 99501
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                                                     Amy A. Robinson, ABA No. 1205025
                                                                                     MILLER NASH LLP
                                                                                     1029 W Third Ave, Ste 510
                                                                                     Anchorage, AK 99501
                                                                                     Telephone: 907.206.2290
                                                                                     Fax: 206.340.9599
                                                                                     Email: amy.robinson@millernash.com

                                                                                     Attorneys for Defendant Fred Meyer
                                                                                     Stores, Inc.




                                                ANSWER AND AFFIRMATIVE DEFENSES
                                                Case No. 3:21-cv-00171-JMK
                                                Page 12 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 12 of 13
                                                                           CERTIFICATE OF SERVICE

                                                      I hereby certify that I electronically filed the foregoing Answer to

                                                Complaint and Affirmative Defenses with the Clerk of the Court using the

                                                CM/ECF system which will send notification of such filing to the following:


                                                       James J. Davis, Jr., AK Bar No. 9412140      ☐ By U.S. Mail
                                                       Goriune Dudukgian, AK Bar No. 0506051        ☐ By Federal Express
                                                       NORTHERN JUSTICE PROJECT, LLC                ☐ By Facsimile
                                                       406 G Street, Suite 207                      ☐ By ABC Messenger
                                                       Anchorage, AK 99501
                                                                                                    ☒ By Electronic Mail
                                                       (907) 308-3395 (telephone)
                                                       (866) 813-8645 (fax)                         ☐ By E-service
                                                       Email: jdavis@njp-law.com
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                                              jmeister@alsc-law.org
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                       Email: gdudukgian@njp-law.com
                                                       Attorneys for Plaintiff

                                                      Under the laws of the United States of America and the state of

                                                Washington, the undersigned hereby declares, under the penalty of perjury, that

                                                the foregoing statements are true and correct to the best of my knowledge.


                                                      Signed at Seattle, Washington, on July 28, 2021.



                                                                                             /s/ Gaye Johnson
                                                                                             Gaye Johnson, Legal Assistant
                                                                                             gaye.johnson@millernash.com




                                                ANSWER AND AFFIRMATIVE DEFENSES
                                                Case No. 3:21-cv-00171-JMK
                                                Page 13 of 13

                                              Case 3:21-cv-00171-JMK Document 10 Filed 07/28/21 Page 13 of 13
